Citation Nr: 1011418	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  08-10 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
tinnitus.

2.  Entitlement to a compensable rating for bilateral hearing 
loss from September 14, 2006 through July 22, 2008, and a 
rating in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel




INTRODUCTION

The Veteran served with the Army National Guard from March 
1956 to June 1958.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico, which continued the 10 percent rating for 
tinnitus and the noncompensable rating for bilateral hearing 
loss.  

During the pendency of the appeal, in January 2009, the RO 
assigned a 10 percent rating for bilateral hearing loss, 
effective July 23, 2008.  The Veteran was advised of the 
increased rating; however, he did not withdraw his appeal.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that on a claim for an original or increased 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law or regulations, and it 
follows that such a claim remains in controversy, even if 
partially granted, where less than the maximum benefit 
available is awarded.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Thus, this appeal continues.

The Boards notes that in April 2008 the Veteran requested to 
appear before a local hearing at the RO. The record contains 
a DRO Informal Conference report dated June 2008 which 
summarized the Veteran's statements regarding this claim.


FINDINGS OF FACT

1.  In June 2008, prior to the promulgation of a decision in 
the appeal, the Veteran withdrew the claim of entitlement to 
a rating in excess of 10 percent for tinnitus.

2.  When resolving all doubt in the Veteran's favor, the 
evidence shows the Veteran's bilateral hearing loss was level 
II hearing in the right ear and level V hearing in the left 
ear, and no more, as of September 14, 2006. 

3.  By history and currently, the Veteran has had level II 
hearing in the right ear and level V hearing in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Substantive Appeal by 
the Veteran on the issue of entitlement to a rating in excess 
of 10 for tinnitus are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).

2.  From September 14, 2006, the schedular criteria for 
assignment of a rating 10 percent, and no more, for the 
Veteran's service connected bilateral hearing loss have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 
4.86, Diagnostic Code 6100 (2009).

3.  The criteria for a disability evaluation in excess of 10 
percent for bilateral hearing loss have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Dismissal- Withdrawal

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  A Substantive 
Appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. §§ 20.202, 
20.204(b).  Except for appeals withdrawn on the record at a 
hearing, appeal withdrawals must be in writing. 38 C.F.R. § 
20.204(c).  Withdrawal may be made by the appellant or by his 
or her authorized representative. 38 C.F.R. § 20.204.

At the DRO informal conference on June 24, 2008, prior to the 
promulgation of a decision in the appeal, the Veteran stated 
that he intended to withdraw the appeal of the claim of 
entitlement to a rating in excess of ten percent for 
tinnitus.  Again, according to an informal hearing 
presentation received in March 2010, the Veteran's 
representative reported that the Veteran had withdrawn the 
issue of entitlement to a rating in excess of 10 percent for 
tinnitus.  As the Veteran has withdrawn his appeal as to this 
issue, no allegations of errors of fact or law remain for 
consideration.  Accordingly, the Board does not have 
jurisdiction to review this matter, and it is dismissed 
without prejudice.

II.  Decision

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).

Where entitlement to compensation has already been 
established and an increase in the severity of the disability 
is at issue, as in this case, "the relevant temporal focus . 
. . is on the evidence concerning the state of the disability 
from the time period one year before the claim was filed 
until VA makes a final decision on the claim." Hart v. 
Mayfield, 21 Vet. App. 505, 509-10 (2007); see also Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the 
evidence contains factual findings that show a change in the 
severity of symptoms during the course of the rating period 
on appeal, assignment of staged ratings would be permissible.  
Hart v. Mansfield, 21 Vet. App. 505 (2009).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the Veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54. 

Analysis

According to an February 1998 rating decision, the RO granted 
service connection for bilateral hearing loss rated as 
noncompensable.  In September 2006, the Veteran filed an 
informal claim seeking an increased rating for his service-
connected hearing loss.  The March 2007 rating decision 
continued the noncompensable rating for under the provisions 
of Diagnostic Code 6100.  As previously noted, the RO then 
issued a rating decision in January 2009 which increased the 
rating to 10 percent, effective July 23, 2008.

DC 6100 sets out the criteria for evaluating hearing 
impairment using puretone threshold averages and speech 
discrimination scores.  Numeric designations are assigned 
based upon a mechanical use of tables found in 38 C.F.R. § 
4.85; there is no room for subjective interpretation. See 
Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1998); 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Audiometric results are matched against Table VI to find the 
numeric designation, and then the designations are matched 
with Table VII to find the percentage evaluation to be 
assigned for the hearing impairment.  To evaluate the degree 
of disability for service-connected hearing loss, the Rating 
Schedule establishes 11 auditory acuity levels, designated 
from level I for essentially normal acuity, through level XI 
for profound deafness.  38 C.F.R. § 4.85.  Table VIA will be 
used, which assigns a Roman numeral designation solely on the 
puretone threshold average, when the examiner certifies that 
use of the speech discrimination test is not appropriate 
because of language difficulties, inconsistent speech 
discrimination scores, etc. 38 C.F.R. § 4.85(c).

The provisions of section 4.86 address exceptional patterns 
of hearing loss which are identified, as when each of the 
puretone thresholds at 1000, 2000, 3000, and 4000 Hz is 55 
decibels or more, or when the puretone threshold is 30 
decibels or less at 1000 Hz, and 70 decibels or more at 2000 
Hz.  38 C.F.R. § 4.86.

In conjunction with his claim for increase, the Veteran 
underwent VA examinations in October 2006 and July 2008.  On 
the authorized audiological evaluation in October 2006, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
25
65
70
LEFT
0
15
60
65
70

The average puretone threshold for the right ear was 40 
decibels.  The average puretone threshold for the left ear 
was 52.5 decibels.  The examiner noted that speech 
recognition scores were too unreliable to score.  He further 
noted that in both ears, scores varied widely when different 
recorded lists were presented at the same level, and that all 
scores were poor, yet the Veteran did not exhibit this level 
of difficulty in their interactions.  The Veteran complained 
that he had the most difficulty understanding questions when 
he is speaking to groups of 200 to 300 people.

On the authorized audiological evaluation in July 2008, pure 
tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
35
70
75
LEFT
20
20
65
70
70

The average puretone threshold for the right ear was 47.5 
decibels.  The average puretone threshold for the left ear 
was 56.25 decibels.  Speech audiometry revealed speech 
recognition ability of 88 percent in the right ear and of 68 
in the left ear.  The Veteran complained that he had the most 
difficulty understanding conversation in noise.

Regarding, the period between September 14, 2006 and July 22, 
2008, Table VIA indicates a numeric designation of level I 
hearing in the right ear and level II for the left ear.  The 
point of intersection on Table VII reflects that the level of 
hearing loss is consistent with a noncompensable evaluation.  
The Board recognizes that the Veteran did not meet the 
criteria for a 10 percent for his hearing impairment based 
only on puretone threshold average at that time.  

However, in light of the October 2006 examiner's opinion that 
the Veteran's speech discrimination scores were unreliable, 
and given that the medical evidence indicates that the 
Veteran's puretone threshold average remained consistent 
during the entire time period on appeal; the Board has 
considered whether applying the results of speech 
discrimination testing conducted in July 2008 to the 
applicable rating criteria would result in a compensable 
rating.  Applying the method for evaluating hearing loss to 
the results of the October 2006 puretone testing and the July 
2008 speech discrimination testing reveals level II hearing 
in the right ear, and level V hearing in the left ear, based 
on application of the reported findings to Table VI.  
Application of these findings to Table VII corresponds to a 
10 percent rating under 38 C.F.R. § 4.85, Diagnostic Code 
6100. Thus, giving the Veteran the benefit of the doubt, the 
Board finds that a 10 percent rating, and no higher, is 
warranted, as of September 14, 2006.  

Regarding the time period since July 23, 2008, Table VI 
indicates a numeric designation of level II hearing in the 
right ear and level V for the left ear.  The point of 
intersection on Table VII reflects that the level of hearing 
loss is consistent with a 10 percent evaluation, and no 
higher.  Therefore, a disability evaluation in excess of 10 
percent, since July 23, 2008, is not warranted under 
Diagnostic Code 6100.  38 C.F.R. § 4.85, Diagnostic Code 
6100.

Exceptional patterns of hearing impairment were not indicated 
on either examination.  Therefore, the provisions of 38 
C.F.R. § 4.86 are not applicable during the entire rating 
period on appeal.  

The Board notes that the Veteran submitted additional 
evidence which consists of an private audiological reports 
dated in August 2006, June 2007 and August 2007. 
Unfortunately, these private audiological tests are deemed 
unreliable and invalid for rating purposes. In assessing the 
evidence, the Board observes that neither evaluation report 
contains the necessary clinical findings to assess the 
severity of the Veteran's bilateral hearing loss.  In this 
regard, VA regulations require that an examination for 
hearing impairment be conducted by a state-licensed 
audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test. 38 C.F.R. § 4.85.  As stated previously such 
requirements were not met. Therefore, neither report will be 
used in deciding whether a higher evaluation for bilateral 
hearing loss is warranted. 

The Veteran also submitted numerous private audiological 
reports dated between 1999 and April 2005.  As these 
examinations took place over one year before the September 
2006 increased rating claim, the only evidence for 
consideration are the October 2006 and July 2008 VA 
examination reports, which indicated the Veteran's hearing 
loss was not severe enough to warrant a disability rating in 
excess of 10 percent.

The Board has considered the Veteran's contentions.  The fact 
that his hearing acuity is less than optimal does not by 
itself establish entitlement to a higher rating.  To the 
contrary, it is clear from the Rating Schedule that higher 
ratings can be awarded only when loss of hearing has reached 
a specified measurable level.  That level of disability has 
not been demonstrated in the present case.  Therefore, a 10 
percent evaluation, and no higher, is entirely appropriate 
for his bilateral hearing loss during the entire time period 
on appeal.

Again, it is noted that the mandates of Hart v. Mansfield, 21 
Vet. App. 505 (2007), wherein the Court held that "staged 
ratings are appropriate for an increased-rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings" have been considered.  
Nonetheless, the Board finds that "staged ratings" are not 
appropriate in this case.

In reaching the above determinations, the Board has given due 
consideration to the provisions of 38 C.F.R. § 3.321(b)(1) 
(2009) governing the requirements for an extraschedular 
evaluation.  However, to date, there exists no evidence that, 
due exclusively to the Veteran's service-connected hearing 
loss, he has experienced the marked interference with 
employment and/or frequent periods of hospitalization 
necessary to render impractical the application of the 
regular schedular standards, thereby necessitating referral 
to the Director, VA Compensation and Pension Service for 
consideration of an extraschedular rating.  

In summary, and for the reasons and bases set forth above, 
the Board concludes that the preponderance of the evidence is 
against a finding that the service-connected hearing loss 
warrants a rating in excess of 10 percent during the entire 
time period on appeal.  See Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Board concludes that the Veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the Veteran in September 2006.  The content 
of the letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The requirements of the 
VCAA also include notice of a disability rating and an 
effective date for award of benefits if service connection is 
granted. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The Veteran was provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date in the September 2006 letter.

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claim for an increased rating, 
and the duty to assist requirements have been satisfied.   VA 
examinations were performed in 2006 and 2008 in order to 
obtain medical evidence as to the extent of the service-
connected bilateral hearing loss.  The examiners reviewed the 
Veteran's medical history, conducted necessary testing to 
properly evaluate the service-connected disabilities, and 
recorded pertinent examination findings.  The Board finds 
that the report of each of these evaluations is adequate for 
rating purposes, as each addresses the applicable rating 
criteria related to the Veteran's service-connected bilateral 
hearing loss and provides sufficient evidence for VA to make 
a decision on the claim on appeal.  Notably, the October 2006 
examiner specifically noted that as speech testing was 
unreliable.  The Board finds that the VA examination reports 
are probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008).  There is no identified relevant evidence that 
has not been accounted for.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).



ORDER

The appeal as to the issue of entitlement to an increased 
rating for service-connected tinnitus, currently evaluated at 
10 percent, is dismissed.

Effective September 14, 2006, a 10 percent disability rating 
for the Veteran's service-connected bilateral hearing loss is 
granted, subject to laws and regulations governing payment of 
VA monetary benefits.

A rating in excess of 10 percent for bilateral hearing loss 
is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


